                   THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 WAYNE A. HUSSAR, II,                              CV 18-00055-H-DLC-JTJ

              Plaintiff,

       vs.                                                   ORDER

 MSP WARDEN JAMES
 SALMONSON and MSP’S
 THORNTON R.N.,

              Defendants.

      Plaintiff Wayne Hussar, a state prisoner proceeding in forma pauperis and

without counsel, has filed a Motion for Default and Default Judgment. (Doc. 15.)

He contends that since counsel for Defendants could not initially contact Nurse

Thornton, he is entitled to default judgment. Rule 55(a) of the Federal Rules of

Civil Procedure provides, “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.”

      Although counsel was not able to initially contact Ms. Thornton (Doc. 12),

on February 4, 2019, counsel filed both a waiver of service and Answer on behalf

of Ms. Thornton. Defendants having timely filed an Answer to Mr. Hussar’s

Amended Complaint (Doc. 14), there is no basis for entry of default.

                                          1
     ACCORDINGLY, IT IS HEREBY ORDERED THAT Mr. Hussar’s Motion

for Default and Default Judgment (Doc. 15) is DENIED.

     DATED this 8th day of February, 2019.


                                     /s/ John Johnston
                                   John Johnston
                                   United States Magistrate Judge




                                      2
